In two related child protective proceedings pursuant to Family Court Act article 10, the mother appeals from two orders of disposition of the Family Court, Queens County (Lubow, J.) (one as to each child), both dated March 29, 1995, which, upon fact-finding orders of the same court, dated November 4, 1994, made after a hearing, finding that she had neglected her children, directed that the children be supervised in her custody for a period of 12 months. The appeals bring up for review the fact-finding orders dated November 4, 1994.
*358Ordered that the orders of disposition are affirmed, without costs or disbursements.
While much of the testimony at the fact-finding hearing was conflicting, great weight must be accorded to the Family Court’s assessment of witness credibility (see, Matter of Commissioner of Social Servs. of City of N. Y. [Julian L.[ v Hyacinth L., 210 AD2d 329, 331). The evidence supports the Family Court’s finding that both children were neglected by the appellant mother (see, Family Ct Act § 1012 [f] [i] [B]; § 1046 [b] [i]; Matter of Cody P., 227 AD2d 724; Matter of Commissioner of Social Servs. of City of N. Y. [Julian L.[ v Hyacinth L., supra; Matter of Victoria SS., 108 AD2d 989).
The appellant’s contentions concerning the dispositional hearing are academic, as the terms of the orders of disposition have already expired (see, Matter of Nicholas P., 197 AD2d 693). Miller, J. P., Sullivan, Florio and Luciano, JJ., concur.